EXHIBIT 10.l
THE L.S. STARRETT COMPANY


SECOND AMENDMENT


THIS SECOND AMENDMENT (this “Amendment”) is entered into as of April 28, 2009
(the “Effective Date”) by and among THE L.S. STARRETT COMPANY, a Massachusetts
corporation with its chief executive office at 121 Crescent Street, Athol,
Massachusetts 01331 (the “Borrower”) and Bank of America, N.A., as Agent (the
“Agent”) and in its capacity as the sole Lender (“B of A”) under the Credit
Agreement, as defined below, having its principal place of business at
100 Federal Street, Boston, Massachusetts 02110.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement, as defined below.


R E C I T A L S


WHEREAS, the Borrower, the Agent and B of A have previously entered into an
Amended and Restated Credit Agreement dated as of April 28, 2006, as amended by
that certain First Amendment dated as of June 24, 2006 (as amended, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that B of A make certain modifications, and
B of A has agreed to such modifications on the terms and conditions set forth
herein;


NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be derived by the Borrower and B of A from a continuing relationship
under the Credit Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:


A. Amendments to Credit Agreements.  The defined terms “Revolving Credit
Termination Date” and “Reducing Revolving Credit Commitment” appearing in
Section 1.01 of the Credit Agreement are hereby amended and restated to read as
follows:


“Revolving Credit Termination Date” means the earlier of (i) June 15, 2009, and
(ii) the date of any acceleration of the Loans pursuant to Section 6.01.


“Reducing Revolving Credit Commitment” means, during each relevant period set
forth below, (a) in the aggregate, the amount set forth below for each such
period; and (b) for each Lender, the amount set forth below for each such period
multiplied by the percentage set forth below for such Lender, as such amount may
be from time to time be adjusted pursuant to Sections 2.07, 2.08 or 9.08.


Bank of
America                                                                           100%


Period
Reducing Revolving Credit Commitment
Closing Date – 4/27/07
$12,000,000
4/28/07 – 4/27/08
$9,600,000
4/28/08 – 6/14/09
$7,200,000
6/15/09 – 4/27/10
$4,800,000
4/28/10 – Reducing Revolving Credit Termination Date
$2,400,000



1

--------------------------------------------------------------------------------


B. Representations and Warranties.  The Borrower represents and warrants to the
Agent and B of A that: (a) the Borrower has the full power and authority to
execute, deliver and perform its respective obligations under, the Credit
Agreement, as amended by this Amendment, (b) the execution and delivery of this
Amendment has been duly authorized by all necessary action of the Board of
Directors of the Borrower; (c) the representations and warranties contained or
referred to in Article IV of the Credit Agreement are true and accurate in all
material respects as of the date of this Amendment; and (d) no Event of Default
has occurred and is continuing or will result after giving effect to this
Amendment and the transactions contemplated by this Amendment and the Credit
Agreement.


C. Other.


1. This Amendment shall take effect as of the Effective Date upon the receipt by
the Agent of:


(i)  
this Amendment duly executed by the Borrower, the Agent and B of A;



(ii)  
a Bringdown Certificate executed by the Secretary or Assistant Secretary of the
Borrower with regard to resolutions, organizational matters and officer
incumbencies;



(iii)  
Good Standing Certificate certified by the Secretary of the Commonwealth of
Massachusetts; and



(iv)  
payment of all reasonable costs and expenses (including, without limitation, the
reasonable costs and expenses of the Agent’s counsel) incurred by the Agent in
connection with this Amendment.



2.  This Amendment is executed as an instrument under seal and shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard to its conflicts of law rules.  All parts of the
Credit Agreement not affected by this Amendment are hereby ratified and affirmed
in all respects, provided that if any provision of the Credit Agreement shall
conflict or be inconsistent with this Amendment, the terms of this Amendment
shall supersede and prevail.  Upon the execution of this Amendment, all
references to the Credit Agreement in that document, or in any related document,
shall mean the Credit Agreement as amended by this Amendment.  Except as
expressly provided in this Amendment, the execution and delivery of this
Amendment does not and will not amend, modify or supplement any provision of, or
constitute a consent to or a waiver of any noncompliance with the provisions of
the Credit Agreement, and, except as specifically provided in this Amendment,
the Credit Agreement shall remain in full force and effect.  This Amendment may
be executed in one or more counterparts with the same effect as if the
signatures hereto and thereto were upon the same instrument.




[SIGNATURE PAGES FOLLOW]


 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower, the Agent and B of A in accordance
with Section 9.06 of the Credit Agreement, has caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date set forth in the preamble on page one of this Amendment.



 
BORROWER:
   
WITNESSED:
/s/ Roy V. Lake
Roy V. Lake
Print Name
THE L.S. STARRETT COMPANY
By:/s/ Randall Hylek
Randall Hylek
Chief Financial Officer and Vice President




 
AGENT:
     
BANK OF AMERICA, N.A., as Agent
By:/s/ Richard MacDonald
Name: Richard MacDonald
Title: Vice President
     
LENDER:
     
BANK OF AMERICA, N.A
By:/s/ Richard MacDonald
Richard J. MacDonald
Vice President





3

--------------------------------------------------------------------------------


CONSENTED TO AS GUARANTOR UNDER THAT CERTAIN SUBSIDIARY GUARANTY DATED JUNE 13,
2000:


WITNESSED:
/s/ Roy V. Lake
Roy V. Lake
Print Name
LEVEL INDUSTRIES, INC.
 
 
By:/s/ Randall Hylek
Randall Hylek,
Chief Financial Officer and Vice President
 
 



CONSENTED TO AS GUARANTOR UNDER THAT CERTAIN SUBSIDIARY GUARANTY DATED JUNE 13,
2000:


WITNESSED:
/s/ Roy V. Lake
Roy V. Lake
Print Name
EVANS RULE COMPANY, INC.
 
 
By:/s/ Randall Hylek
Randall Hylek,
Chief Financial Officer and Vice President
 
 



CONSENTED TO AS GUARANTOR UNDER THAT CERTAIN SUBSIDIARY GUARANTY DATED JUNE 13,
2000:


WITNESSED:
/s/ Roy V. Lake
Roy V. Lake
Print Name
STARRETT SECURITIES CORPORATION
 
 
By:/s/ Randall Hylek
Randall Hylek,
Chief Financial Officer and Vice President
 
 



CONSENTED TO AS GUARANTOR UNDER THAT CERTAIN SUBSIDIARY GUARANTY DATED MARCH 22,
2004:


WITNESSED:
/s/ Roy V. Lake
Roy V. Lake
Print Name
STARRETT METROLOGY SERVICES, INC.
 
 
By:/s/ Randall Hylek
Randall Hylek,
Chief Financial Officer and Vice President
 
 



4

--------------------------------------------------------------------------------


CONSENTED TO AS GUARANTOR UNDER THAT CERTAIN SUBSIDIARY GUARANTY DATED APRIL 28,
2006:


WITNESSED:
/s/ Roy V. Lake
Roy V. Lake
Print Name
TRU-STONE TECHNOLOGIES, INC.
(f/k/a Starrett Acquisition Corporation)
 
By:/s/ Randall Hylek
Randall Hylek,
Chief Financial Officer and Vice President
 
 




 
5

--------------------------------------------------------------------------------

 

THE L.S. STARRETT COMPANY


SECRETARY’S CERTIFICATE


I, Randall J. Hylek, the duly elected, qualified and acting Secretary of THE
L.S. STARRETT COMPANY, a corporation organized and existing under the laws of
the Commonwealth of Massachusetts (the “Company”), hereby certify to Bank of
America, N.A., as Agent (the “Agent”) under the Amended and Restated Credit
Agreement dated as of April 28, 2006 among the Company, the Agent and the
lenders from time to time party thereto, (the “Credit Agreement”) that:


1.  
The execution, delivery and performance of the Second Amendment dated as of the
date hereof to the Credit Agreement are within the authority granted by the
resolutions adopted by the Board of Directors of the Company previously
certified to the Agent by the Secretary of the Company on April 28, 2006, such
resolutions have not been revoked, annulled, rescinded, revised or amended (nor
is any action pending or contemplated for their revocation, revision or
amendment) and are in full force and effect as of the date of this Certificate.



2.  
No proceeding or other undertaking for the amendment of the Company’s Restated
Articles of Organization or bylaws, copies of which were attached to the
Secretary’s Certificate previously delivered to the Agent on April 28, 2006, to
effect any name change of the Company from that shown above, or for the merger,
consolidation, sale of assets and business, liquidation or dissolution of the
Company, has been taken, and no such proceeding or undertaking is pending



3.  
The persons whose names appear below are the duly appointed, qualified and
acting officers of the Company occupying the offices set opposite their
respective names.



Name
Title
Douglas A. Starrett
President
Randall J. Hylek
Secretary



IN WITNESS WHEREOF, I have hereunto set my hand and the corporate seal of the
Company as of the 28th day of April, 2009.



 
 
 
/s/ Randall Hylek
Randall J. Hylek
Secretary

 

 
6

--------------------------------------------------------------------------------

 
